Citation Nr: 0634975	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-22 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1967, including duties as a construction machine operator in 
Vietnam.  Records also show that he had over one year and 
nine months of prior active service, including the period 
from May to August 1962.  The veteran died in December 1968.  
The appellant is his surviving spouse.  
The Board obtained an opinion from an independent medical 
expert (IME) in connection with the appeal.  A copy of the 
opinion was provided to the appellant and her representative.  
The appellant has asked that the Board proceed with a 
decision without further argument or evidence.  


FINDING OF FACT

Based on the medical evidence, it is at least as likely as 
not that malignant cells from the veteran's fatal 
choriocarcinoma were present during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, 
choriocarcinoma was incurred in service and caused the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant has variously contended that the veteran's 
death from an unusual form of cancer was related to service, 
possibly due to Agent Orange or herbicide exposure in 
Vietnam.  The recent IME opinion requested by the Board is 
favorable to the appellant.  Thus, the Board will grant the 
appeal without discussion of the usual procedural matters, 
including the Veterans Claims Assistance Act, since the 
appellant will not be prejudiced by any defects in processing 
the claim.  




Background

The veteran's service separation record, DD Form 214, shows 
that he served in Vietnam during a term of service from March 
1964 to January 1967.  His military occupational specialty 
was as a construction machine operator.  The veteran also had 
prior active service, including in 1962.  He and the 
appellant were married in May 1965.  The veteran died in 
December 1968 after apparently developing symptoms the 
appellant described as a bad cold a few weeks earlier.  He 
was admitted to a VA hospital where he died.  The post mortem 
examination revealed a large primary choriocarcinoma of the 
left posterior mediastinum, which was adherent to the left 
lung.  The tumor showed extensive necrosis and hemorrhage, 
and there were metastases to the right lung and the liver.  
No other primary site was identified.  The immediate cause of 
death was respiratory failure due to a recent intrabroncial 
hemorrhage, left pleural hemorrhage and acute 
bronchopneumonia.  

A VA physician informed the appellant after the post mortem 
examination in March 1969 that the study had revealed a huge 
tumor arising from the veteran's mediastinum, the tissues 
surrounding the heart between the lungs, which had compressed 
the left lung and caused a massive hemorrhage into his chest.  
The physician said that the tumor had also spread to the 
veteran's right lung and liver, and was believed to be an 
unusual choriocarcinoma, which sometimes arose in young 
people.  The doctor said that no hereditary or infectious 
diseases were found.  

The service medical records do not include reference to any 
tumor or symptoms medically linked to a tumor.  Atrophic 
testes, bilateral, were noted when the veteran was examined 
for induction in May 1962 and again on a general medical 
examination in June 1965, but were not reported on the 
January 1967 separation examination.  

A copy of a 1987 case report from a medical journal submitted 
on behalf of the appellant notes that a choriocarcinoma in 
the mediastinum, without a detectable primary in the gonads 
or metastatic disease in the retroperitoneal lymph nodes, is 
termed a primary choriocarcinoma of the mediastinum.  

The IME opinion requested by the Board was received in 
October 2006 from a professor of internal medicine, 
hematology and oncology, at Wake Forest University school of 
medicine.  After review of the claims folds, the physician 
noted that medical records were limited due to the short 
clinical course before the veteran's death.  He further noted 
that there were no reported symptoms related to the lungs or 
breathing, or other symptoms that would be attributable to 
the large mediastinal mass founding November 1968, in the 
service medical records.  In his report, the physician 
included reference to nodules in the right lung approximately 
2.5 cm., and the size of the mediastinal mass, described as 
22 x 16 x 14 cm.  The physician provided the following 
opinion:

The specific question asked of me:  whether 
it is as least as likely as not that the 
veteran's primary mediastinal carcinoma was 
present as early as January 10, 1968 [the 
date of separation from service].  The 
obvious answer to this question is that 
there is no way to be certain.  Primary 
mediastinal non seminoma germ cell tumors, 
which include choriocarcinoma, are very 
aggressive tumors and most patients are 
symptomatic at presentation.  The patient 
had some of those symptoms, including chest 
pain, shortness of breath and fevers.  
Unfortunately, it is impossible to tell how 
long tumors have been present prior to 
presentation with these symptoms.  We do not 
know the size of the mass when the veteran 
first presented and even if we know this 
information, it would not give us a definite 
time course or speed of growth of the 
cancer.  Items in favor of this cancer being 
present on January 10, 1968 are the 
extremely large size of the tumor with 
associated areas of necrosis and hemorrhage.  
These cancers are often very far advanced by 
the time patients develop symptoms because 
of their location and the relative lack of 
symptoms early in the course of the disease.  
The presence of metastases to the left lung 
and a single metastasis to the liver also 
favor a longer time course for the disease.

The relevance of the earlier report of testicular 
atrophy in this case is unclear.  Testicular 
atrophy was also reported at the time of autopsy.  
However, at other times, testicular atrophy was 
not noted on exam.  The one area of concern would 
be possible predisposition to extragonadal tumors 
of the mediastinum in association with a 
Klinefelter syndrome.  This syndrome occurs in 
approximately one in one thousand men and results 
in small firm testes.  It is of note that the 
patient was relatively tall at 6'3" with a 
weight of 175 pounds, characteristics sometimes 
associated with patients with Kleinfelter 
syndrome.  I can find no other evidence to 
suggest that the patient had this syndrome.

In summary, it is clearly not possible to 
determine the time of onset of this patient's 
mediastinal choriocarcinoma.  However, based on 
the data available, it is at least as likely as 
not, that the malignant cells of this patient's 
subsequent mediastinal cancer were present on 
January 10, 1968.  

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2005).  Generally, 
service connection may be established for disability incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002).  For any disease diagnosed after 
discharge, service connection may also be granted when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also 
be granted for various disabilities that are presumed to have 
been incurred in service if they are manifest to a degree of 
at least 10 percent within the first year after service.  
Certain diseases also have extended presumptive periods with 
respect to herbicide-based claims.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  This would include medical 
conclusions in applicable cases.  

The veteran's death from a rare form of cancer less than two 
years after separation from service in Vietnam understandably 
raises questions related to service and his possible exposure 
to herbicides in service.  From the medical evidence, 
however, there does not appear to be any documented link to 
his death in the service medical records or in the one-year 
period following service when disability from malignant 
tumors may be service-connected on a presumptive basis.  
Further, although longer presumptive periods have been 
established for various cancers linked to herbicide exposure, 
the choriocarcinoma identified in this case is not among the 
enumerated diseases.  The symptoms recalled by the appellant 
from her observations of the veteran after service, such as 
yellowing of the eyes, have not been medically associated 
with the veteran's choriocarcinoma.  

Rather, it appears that with the particular form of cancer in 
this case and the location of the tumor, the presenting 
symptoms often do not develop until the cancer is very far 
advanced.  The IME who provided an opinion for the Board 
cited this characteristic of the disease in support of his 
conclusion that it was at least as likely as not that the 
disease, at least malignant cells from the subsequent 
mediastinal cancer, was present at the time of the veteran's 
separation from service.  Other medical evidence cited by the 
IME to support this conclusion consisted of the extremely 
large size of the tumor when the veteran eventually sought 
medical attention less than two months before his death, 
areas of necrosis and hemorrhage associated with the tumor, 
and the presence of metastases or spread of the disease, 
including to the liver.  Although such tumors may be 
associated with certain testicular cancers and the veteran 
had been reported on occasion to have testicular atrophy 
during service, the tumor in this case was identified as a 
primary mediastinal cancer unrelated to any prior development 
in the gonads.

Medical certainly is not required to establish the claim.  
Despite the relative lack of data that might provide a 
clearer medical picture of the fatal disease process in this 
case, the IME has persuasively concluded that it is at least 
as likely as not that malignant cells related to the 
choriocarcinoma were present in service.  The Board may favor 
one medical opinion over another, but the Board is not free 
to disregard a favorable medical opinion in a case such as 
this where there is no contrary medical opinion in the 
record.  Colvin v. Derwinski, 1 Vet. App. 174, 175 (1992).  
Thus, resolving the benefit-of-the-doubt rule in the 
appellant's favor, the Board concludes that the disease that 
caused the veteran's death was present during service.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  
Accordingly, service connection for the cause of the 
veteran's death is established and the appeal is granted.  








ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  The appeal is allowed.  



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


